Undercofler, Justice.
James Golden Taylor filed an application for the writ of habeas corpus in Butts Superior Court. He contends that he is being illegally confined by the warden of the Georgia Diagnostic and Classification Center because the ten-year sentence which he received in Henry County, Georgia, for the offense of theft by taking was illegal.
At the habeas corpus hearing the evidence showed that the applicant was also being detained under an additional sentence from Fulton County which he received on March 22, 1972 for burglary. This sentence is not chai*573lenged by the appellant. The trial court remanded him to the custody of the respondent warden. Held:
Submitted September 11, 1972
Decided October 5, 1972.
James Golden Taylor, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Richard S. Gault, Assistant Attorneys General, for appellee.
"A writ of habeas corpus looks only to the lawfulness of the present confinement. Mullennix v. Balkcom, 213 Ga. 490 (99 SE2d 832); Pippin v. Sheffield, 220 Ga. 179 (137 SE2d 627). Where it is unquestioned that the detention of the petitioner under sentences from other counties is legal, the trial judge has no authority to make any other disposition of the matter except to remand the petitioner to the custody of the respondent. Balkcom v. Craton, 220 Ga. 216 (138 SE2d 163).” Balkcom v. Hurst, 220 Ga. 405 (139 SE2d 306); Burson v. Gresham, 221 Ga. 814 (147 SE2d 445).

Judgment affirmed.


All the Justices concur.